                 Case:
AO 106 (Rev. 04/10)       2:19-mj-00231-EPD
                    Application for a Search Warrant     Doc #: 1 Filed: 03/20/19 Page: 1 of 23 PAGEID #: 1
                                                                                                                                                     · .r ..   t
                                                                                                       n       ! ,.. ... 1'   ~:   ·'.\   r~:·   :         :       '   1   _:'c   ..... : .. «

                                     UNITED STATES DISTRJCT COURlc:'Cr- ,-: ~                                                                            .·,·',
                                                                   for the                         r;('   1r:         ~-~     v.   D "') t°'!                  !""''}             f.       ~     c
                                                                                                   i..... ;    .i     l ;, •1 l              ~-      v         '  ~ i             ~   ..   \..· ;,.)

                                                         Southern District of Ohio
                                                                                                           :        ••.       i-, •       ~ ...


                                                                                                                                                                       \._ ·'· "j
             In the Matter of the Search of                                                                                                      1.::. ~-J: ·::            ·r. :·.; .: l ·----~
                                                                      )
         (Briefly describe the property to be searched               )
          or identify the person by name and address)
                                                                     )         Case No.
                212 HARBORVIEW DRIVE,                                )
                THORNVILLE, OHIO 43076                               )
                                                                     )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See attachment A.
located in the -----=--:.__:c..:---=-'-'-'----
                       Southern                District of _ _ _ _ ___::__;____;__
                                                                     Ohio _ _ _ _         ~
                                                                                              , there is now concealed (identify the
person or describe the property to be seized):

  See attachment B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ii evidence of a crime;
                0 contraband, fruits of crime, or other items illegally possessed;
                0 property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                      Offense Description
        18 U.S.C. 922(g)(1)                       Felon in possession of firearms or ammunition


          The application is based on these facts:
        See attached affidavit.

          0 Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




Sworn to before me and signed in my presence.


Date:         14 ~ l      ?() lPJ

City and state:C
               __o_lu_m_b_u_s'-,O_H_ _ _ _ _ _ __
                                                                                           Printed name and title
     Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 2 of 23 PAGEID #: 2




                         IN THE UNITED ST~TES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF:
212 HARBORVIEW DRIVE,
                                                       Case No.
THORNVILLE, omo 43076



                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


       I, Jonathan R. Stickel, being first duly ~worn, hereby depose and state as follows:
                                                  I




                      INTRODUCTION AND AGENT BACKGROUND
                                                  I



       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to sJarch the premises known as 212 Harborview
                                                  !



Drive, Thornville, Ohio 43076, hereinafter "PREMISES," further described in Attachment A,

for the things described in Attachment B.


       2.      I am a Task Force Officer ("TFO") with the Federal Bureau oflnvestigation
                                                  I
("FBI") Joint Terrorism Task Force ("JTTF") and have been for two years. I am a Franklin

County Deputy Sheriff Detective (OH) with raielve years of experience including four years of

investigative assignments. I have specialized training related to narcotics investigations, crime

scene processing, and domestic and intematio~hl terrorism investigations. I have investigated or

assisted with the investigation of multiple criminal violations, at both the Federal and State level,

using a variety of investigative techniques,   inc~bding grand jury subpoenas, search warrants,
records analysis, consensual recordings, and undercover operations.
     Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 3 of 23 PAGEID #: 3




          3.    This affidavit is intended to sh6w only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.


                                       PROBAPLE CAUSE


Background of Case
                                                I

          1.   This case originated within the Federal Bureau of Investigation after reports of

SHADE making comments and remarks of a threatening nature on social media via Twitter

towards the President of the United States on multiple occasions and one directly towards a local
                                                I



United States Secret Service (USSS) agent. The tweet involving the local USSS agent came several

weeks after the agent attempted a knock an<ll talk at SHADE'S residence regarding a recent

incident involving SHADE at an event involving the Vice President of The United States. SHADE

has a history of traveling within and out of state to attend political events as well as protests, and
                                                 I
on several occasions, his conduct at these events has resulted in charges related to trespassing,

obstructing, invasion of privacy and carrying weapons other than firearms (baton and pepper
                                                 I

spray).


          2.   SHADE again came to the attention of the FBI on January 22nd, 2019 after an arrest

and report from Cambridge Police Department[


          3.   Specifically, on January 21, 2019, a 911 call was received by dispatch of an

unknown substance being thrown into a male'si face causing the male to have trouble seeing. The

caller was unsure if the suspect was still on the scene and advised that the male victim and two

children were currently in the basement. cabbridge Fire and Police were dispatched to 539

Steubenville Ave, Cambridge Ohio 43725.
      Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 4 of 23 PAGEID #: 4




       4.      Upon arrival, Fire and Police advised there was a strong chemical odor and had the

residents of the address H.D., B.M., D.M. and   ~.H. vacate the residence for safety. The male with
symptoms, T.H., was taken to EMS to be evaluated.
                                                I


       5.      Once cleared, H.D., B.M. and D.M. walked back into the residence with officers to

look at the scene. Officers noted the chemical lodor was still singing their nostrils. H.D. stated to

officers they were all watching television and s~w a flashlight. H.D. stated they went to the window

to see what was outside and saw him just   stand~ng there, plain as day. H.D. stated all of the sudden
he threw something through the window at T.,. Officers asked who the individual was and H.D.

stated it was the landlord with the du-rag on, JbHN SHADE.


       6.      While officers were walking out of the garage next to where the incident occurred,

they observed one set of footprints going from the back of 539 Steubenville Ave to the connected

duplex of 541 Steubenville Ave.                  I




       7.      Officers went to 541 Steubenv~lle Ave and made contact at the front door. Four

occupants were ordered outside, F.G, D.S., D.L. and SHADE. Officers noted that when SHADE

came out of the residence, he was the only    on~ with snow on his boots. The boots SHADE was
wearing also matched the footprints in the rear of the residence going to and from 539 Steubenville

Ave. Based on all information received from Je witnesses, SHADE was placed under arrest. On

SHADE'S person, among other items, were a flashlight, pepper spray, vehicle keys and cellphone.

Officers also collected a Gerber baby food glJss jar with an unknown substance inside that was

thrown into the residence.




                                                     3
     Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 5 of 23 PAGEID #: 5




       8.      While officers spoke with F.G. outside he advised that he observed SHADE go

downstairs for a period of time and then came back upstairs. When SHADE came back upstairs

he told F.G. that the police might be coming.

                                                I
       9.      T.H. was transported to the emergency room for evaluation of his injuries and

symptoms. Officers went to the emergency room and spoke with T .H. who stated while he was at

home he noticed a light flicker in his window. T.H. stated when he went to investigate he observed

a male with a white bandana, dark jacket and grey beard through the window. T.H. stated he

recognized the male as SHADE, his landlord, who then broke the window with a flashlight and
                                                I




threw a container at him which the contents burned his eyes.


Felon in Possession Investigation


       10.     On January 23, 2019, Cambrifge Police officers executed a search warrant of

SHADE'S 2011 Black GMC Terrain, which SJIADE had driven to the scene of the incident, and

located the following:


       •       One box of9mm ammunition with purchase receipt

       •       Two pill bottles with various! pills (IBProphen, Acetaminophen, Atorvastatin

               Calcium, Losartan Potassium and Sertraline Hydrochloride)
                                                    I


       •       Multiple press identifications

        •      Backpack containing multiple electronics and paperwork

        •      Water putty paste

        11.    Cambridge Police examined the receipt found inside a Walmart bag with the
                                                    I

ammunition. The purchase was on January 8, 2019 at the Walmart located at 61205 Southgate
                                                    1




                                                        4
      Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 6 of 23 PAGEID #: 6



Road, Cambridge Ohio 43725. Cambridge Police obtained Walmart video surveillance footage

and after review, officers identified SHADE making a cash purchase of the ammunition at the

sporting goods counter. Specifically,    SHAD~ purchased a Federal        9mm Luger FMJ-RN 100

round box.
                                                 i


       12.     On January 23, 2019, SHADE las released on bond pending further charges. On

January 28, 2019, SHADE turned himself in on an active Felonious Assault warrant filed by

Cambridge Police. During the booking process of SHADE, he had on his person a cellphone,

which was then seized by Cambridge Police      D~partment.
       13.     SHADE is a prohibited possessbr of firearms or ammunition based on his criminal

history. Specifically, SHADE was convicted of Robbery (F2), in Case No. 99CR000036 in

Guernsey County Court of Common Pleas on May 7, 1999 and was sentenced to three years in a

correctional facility. SHADE was paroled early in March of 2000, but had his parole revoked in

January 2001 and was re-institutionalized uJtil November 2003. SHADE was convicted of

Vandalism (F5), in case No. CR2007-0004 in Muskingum County Court of Common Pleas on

March 26, 2008 and was sentenced to six months in a correctional facility. SHADE's criminal

history also includes convictions for misdem,eanor charges related to violations of protection

orders, assault, thefts, operating a vehicle while intoxicated and falsification.

        14.    On February 4, 2019, I receiveld and reviewed the Bureau of Alcohol, Tobacco,

Firearms and Explosives ("ATF") report from Special Agent Jason R. Bums, who is known to me

to be an interstate nexus expert.      SA Bums' report confirmed the following regarding the

ammunition found:

        •       CCI/Speer manufactured the     *Ff*, 9mm LUGER cartridge casings in the state of
                Idaho for Federal Cartridge Company.

                                                     5
     Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 7 of 23 PAGEID #: 7




        •      Federal Cartridge Company assembled/distributed the *FC*, 9mm LUGER

               ammunition from the State of Minnesota.

The information provided by SA Bums indicates that the ammunition traveled interstate

commerce.

        15.    On March 2, 2019, Customs and Border Patrol (CBP) encountered SHADE at the

U.S. Border/Ambassador Bridge between Detroit, Michigan and Windsor, Canada. During the

encounter, and pursuant to CBP's authority, information on his cell phone (614-670-3089)

Model LG-H910, serial number 702KPMZ15~723, was searched and seized. FBI/JTTF was

later notified of this encounter and the results of the search passed to FBI Cincinnati.


       16.     The following texts were found as relevant to SHADE'S status as a prohibited

possessor of firearms and ammunition:


       •       On August 21, 2018, Line #637~ is from SHADE'S phone to 210-912-9965,

               listed in his contacts as an individual with the initials C.B. The text from

               SHADE'S phone reads, "Absolutely I will. I will literally have a staple gun and a

               baseball bat attached to my hip.IHandgun, long gun. Duh"


       •       On October 23, 2018, Lines #5j90 to #5394 are from SHADE'S phone to 740-

               255-6766, listed in his contacts ks "Dori," believed by agents to be SHADE'S

               stepmother. The texts from SHADE'S phone read, "Yes. Didn't want to transport

               it back home with the boys in the car. I'll grab it next time I'm down there.

               Sorry." "You're welcome to tJe it out back for some stress relief if ya want"

               "Don't lie. Tell him about it.   It'~ no big deal. I just didn't want him to worry or
               question why I had it." "Glockl 9 is probably the most reliable and easy to use. It
                                                   6
Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 8 of 23 PAGEID #: 8



       has great balance, minimal trigger weight and largest capacity magazine for a

       9mm. Plus the ammo is cheaper than other gauge Glocks. You're more than

       welcome to try that one out. Set up a target low to the ground out near the back

       treeline." "Okie dokie. I just didn't want you to feel like it was some kinda secret

       lol."


 •     On October 29, 2018, Line #5186 is from SHADE'S phone to 740-255-6766,

       listed in his contacts as "Dori". The text from SHADE'S phone reads, "I grabbed

       that glock btw. In case you go to look and it's gone"


 •     On November 13, 2018, Lines #4947 to #4950 are from SHADE'S phone to and

       from 740-584-1911, listed in his contacts as "Burley." The text exchange reads,


       o       SHADE "Hey man. Got a firearm question for ya ... "

       o       Burley "Shoot. Lol"

       o       SHADE "Glockl9. Took it out to a range yesterday to let my friend and
               her 14 year old daughter get a few shots in. Neither one had ever fired a
               handgun before. And I'm a still a complete amateur myself lol. Probably
               not the most ideal teacher. But it was just a little recreation. Full safety
               with goggles and me doing all loading, chambering, etc" ""Question is ...
               Almost every round the young one fired it jammed. The casing didn't
               eject. Slide was stuck halfway back. Then I would clear it, rechamber and
               fire with no problem. Any ideas"

 •     On January 18, 2019, Lines #1926, #1927 and #1930 from SHADE'S phone to

       and from 740-421-0640, listed in his contacts as an individual with the initials

       A.B., read,


        o      SHADE "Wanna go shoot later?"

       o       A.B. "Shoot what?"
                                         7
     Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 9 of 23 PAGEID #: 9



               o       SHADE "At the range"

       17.     Based on my training and experience, I know that the type of ammunition

purchased by and later found in SHADE'S vehicle in January of2019 during the Cambridge

Police Department search referenced above, is the same type of 9mm ammunition that would be

used in a Glock 19, which SHADE referenced in the text messages above.

       18.     The PREMESIS was purchased by SHADE on April 8, 2015 and recorded at the

county recorder. SHADE'S registered and licensed vehicle has been seen on multiple occasions

in the driveway of the PREMESIS- even as recent as February 2019. On May 20, 2018,

Deputies from the Licking County Sheriffs Office were dispatched to the PREMESIS and

interacted with SHADE after an accidental 911 call. On or about June 28 and 29, 2018, USSS

agents also attempted to make contact with SHADE at the PREMESIS following SHADE'S

removal from an event where the Vice President of the United States was speaking. After the

attempted contact, surveillance photographs (using equipment at the PREMISES) of the USSS

agents at the PREMESIS were posted on the social media account of SHADE. Based on my

training and experience, as well as the text messages referenced above detailing SHADE's

apparent ownership and transporting of a Glock 19, I submit there is probable cause to believe

that a firearm or evidence of firearm possession would be located at SHADE's residence. Based

on my training and experience, it is common for individuals who possess firearms or ammunition

to keep such items at their place of residence.

       19.     Based on my training and experience, I also know that individuals who purchase

or own firearms will use electronic devices, such as cellphones or computers, to research

purchases, styles and brands of the firearm itself, as well as the types, caliber and brand of

ammunition.

                                                  8
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 10 of 23 PAGEID #: 10



                                      TECHNICAL TERMS

       20.      Based on my training and experience, I use the following technical terms to convey

the following meanings:

             a. IP Address: The Internet Protocol address (or simply "IP address") is a unique

                numeric address used by computers on the Internet. An IP address looks like a

                series of four numbers, each in the range 0-255, separated by periods (e.g.,

                121.56.97.178). Every computer attached to the Internet must be assigned an IP

                address so that Internet traffic sent from and directed to that computer may be

                directed properly from its source to its destination. Most Internet service

                providers control a range of IP addresses. Some computers have static-that is,

                long-term-IP addresses, while other computers have dynamic-that is,

                frequently changed-IP addresses.


             b. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the same

                state.


             c. Storage medium: A storage medium is any physical object upon which computer

                data can be recorded. Examples include hard disks, RAM, floppy disks, flash

                memory, CD-ROMs, and other magnetic or optical media.




                                                  9
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 11 of 23 PAGEID #: 11



        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS


       21.      As described above and in Attachment B, this application seeks permission to

search for records that might be found on the PREMISES, in whatever form they are found. One

form in which the records might be found is data stored on a cellular telephone, computer's hard

drive or other storage media. Thus, the warrant applied for would authorize the seizure of

electronic storage media or, potentially, the copying of electronically stored information, all

under Rule 41(e)(2)(B).


       22.      Probable cause. I submit that if a cellular telephone, computer or storage

medium is found on the.PREMISES, there is probable cause to believe those records will be

stored on that cellular telephone, computer or storage medium, for at least the following reasons:


             a. Based on my knowledge, training, and experience, I know that computer files or

                remnants of such files can be recovered months or even years after they have been

                downloaded onto a storage medium, deleted, or viewed via the Internet.

                Electronic files downloaded to a storage medium can be stored for years at little

                or no cost. Even when files have been deleted, they can be recovered months or

                years later using forensic tools. This is so because when a person "deletes" a file

                on a computer, the data contained in the file does not actually disappear; rather,

                that data remains on the storage medium until it is overwritten by new data.


             b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

                slack space-that is, in space on the storage medium that is not currently being

                used by an active file-for long periods of time before they are overwritten. In


                                                  10
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 12 of 23 PAGEID #: 12



                addition, a computer's operating system may also keep a record of deleted data in

                a "swap" or "recovery" file.


             c. Wholly apart from user-generated files, computer storage media-in particular,

                computers' internal hard drives-contain electronic evidence of how a computer

                has been used, what it has been used for, and who has used it. To give a few

                examples, this forensic evidence can take the form of operating system

                configurations, artifacts from operating system or application operation, file

                system data structures, and virtual memory "swap" or paging files. Computer

                users typically do not erase or delete this evidence, because special software is

                typically required for that task. However, it is technically possible to delete this

                information.


             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or "cache."


       23.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

PREMISES because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a


                                                  11
Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 13 of 23 PAGEID #: 13



        file (such as a paragraph that has been deleted from a word processing file).

        Virtual memory paging systems can leave traces of information on the storage

        medium that show what tasks and processes were recently active. Web browsers,

        e-mail programs, and chat programs store configuration information on the

        storage medium that can reveal information such as online nicknames and

        passwords. Operating systems can record additional information, such as the

        attachment of peripherals, the attachment of USB flash storage devices or other

        external storage media, and the times the computer was in use. Computer file

        systems can record information about the dates files were created and the

        sequence in which they were created, although this information can later be

        falsified.


     b. As explained herein, information stored within a computer and other electronic

        storage media may provide crucial evidence of the "who, what, why, when,

        where, and how" of the criminal conduct under investigation, thus enabling the

        United States to establish and prove each element or alternatively, to exclude the

        innocent from further suspicion. In my training and experience, information

        stored within a computer or storage media (e.g., registry information,

        communications, images and movies, transactional information, records of

        session times and durations, internet history, and anti-virus, spyware, and

        malware detection programs) can indicate who has used or controlled the

        computer or storage media. This "user attribution" evidence is analogous to the

        search for "indicia of occupancy" while executing a search warrant at a residence.

        The existence or absence of anti-virus, spyware, and malware detection programs
                                         12
Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 14 of 23 PAGEID #: 14




        may indicate whether the computer was remotely accessed, thus inculpating or

        exculpating the computer owner. Further, computer and storage media activity

        can indicate how and when the computer or storage media was accessed or used.

        For example, as described herein, computers typically contain information that

        log: computer user account session times and durations, computer activity

        associated with user accounts, electronic storage media that connected with the

        computer, and the IP addresses through which the computer accessed networks

        and the internet. Such information allows investigators to understand the

        chronological context of computer or electronic storage media access, use, and

        events relating to the crime under investigation. Additionally, some information

        stored within a computer or electronic storage media may provide crucial

        evidence relating to the physical location of other evidence and the suspect. For

        example, images stored on a computer may both show a particular location and

        have geolocation information incorporated into its file data. Such file data

        typically also contains information indicating when the file or image was created.

        The existence of such image files, along with external device connection logs,

        may also indicate the presence of additional electronic storage media (e.g., a

        digital camera or cellular phone with an incorporated camera). The geographic

        and timeline information described herein may either inculpate or exculpate the

        computer user. Last, information stored within a computer may provide relevant

        insight into the computer user's state of mind as it relates to the offense under

        investigation. For example, information within the computer may indicate the

        owner's motive and intent to commit a crime (e.g., internet searches indicating

                                          13
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 15 of 23 PAGEID #: 15



                criminal planning), or consciousness of guilt (e.g., running a "wiping" program to

                destroy evidence on the computer or password protecting/encrypting such

                evidence in an effort to conceal it from law enforcement).

             c. A person with appropriate familiarity with how a computer works can, after

                examining this forensic evidence in its proper context, draw conclusions about

                how computers were used, the purpose of their use, who used them, and when.


             d. The process of identifying the exact files, blocks, registry entries, logs, or other

                forms of forensic evidence on a storage medium that are necessary to draw an

                accurate conclusion is a dynamic process. While it is possible to specify in

                advance the records to be sought, computer evidence is not always data that can

                be merely reviewed by a review team and passed along to investigators. Whether

                data stored on a computer is evidence may depend on other information stored on

                the computer and the application of knowledge about how a computer behaves.

                Therefore, contextual information necessary to understand other evidence also

                falls within the scope of the warrant.


             e. Further, in finding evidence of how a computer was used, the purpose of its use,

                 who used it, and when, sometimes it is necessary to establish that a particular

                 thing is not present on a storage medium. For example, the presence or absence

                 of counter-forensic programs or anti-virus programs (and associated data) may be

                 relevant to establishing the user's intent.


       24.       Necessity ofseizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on storage media often

                                                    14
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 16 of 23 PAGEID #: 16



requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the premises, it is sometimes possible to make

an image copy of storage media. Generally speaking, imaging is the taking of a complete

electronic picture of the computer's data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded

on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:


           a. The time required for an examination. As noted above, not all evidence takes the

               form of documents and files that can be easily viewed on site. Analyzing

               evidence of how a computer has been used, what it has been used for, and who

               has used it requires considerable time, and taking that much time on premises

               could be unreasonable. As explained above, because the warrant calls for forensic

               electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

               examine storage media to obtain evidence. Storage media can store a large

               volume of information. Reviewing that information for things described in the

               warrant can take weeks or months, depending on the volume of data stored, and

               would be impractical and invasive to attempt on-site.


           b. Technical requirements. Computers can be configured in several different ways,

               featuring a variety of different operating systems, application software, and

               configurations. Therefore, searching them sometimes requires tools or knowledge

               that might not be present on the search site. The vast array of computer hardware

               and software available makes it difficult to know before a search what tools or

                                                 15
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 17 of 23 PAGEID #: 17



                knowledge will be required to analyze the system and its data on the Premises.

                However, taking the storage media off-site and reviewing it in a controlled

                environment will allow its examination with the proper tools and knowledge.


             c. Variety of forms of electronic media. Records sought under this warrant could be

                stored in a variety of storage media formats that may require off-site reviewing

                with specialized forensic tools.


       25.      Nature ofexamination. Based on the foregoing, and consistent with Rule

41 (e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.




                                                   16
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 18 of 23 PAGEID #: 18



                                        CONCLUSION


      26.     I submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachment A and seize the items described in Attachment B.


                                                     Respectfully submitted,




                                                     Task Forc~ccr
                                                     Federal Bureau of Investigation




       ELIZABETH P..'U\li,~~
       UNITED STATE




                                                17
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 19 of 23 PAGEID #: 19




                                        ATTACHMENT A

                                     Property to be searched


       The property to be searched is 212 Harborview Drive, Thornville, Ohio 43076, further

described as being lot # 11 in Harborview Heights subdivision. The property was purchased by

John William Shade, III on April 8, 2015 and recorded at the county recorder. It is a single

family, split level dwelling with light blue siding and stone exterior. The numbers "212" appear

on the mail box next to the driveway.
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 20 of 23 PAGEID #: 20




                                       ATTACHMENT B

                                       Property to be seized


       1.      All records relating to violations of 18 U.S.C. § 922(g)(l), those violations

involving SHADE and occurring after August 21, 2018, including:


            a. Information and records, to include any communications, photographs or

               documents, related to the purchase, possession, use, storage, transportation,

               transfer or sale of Firearms or ammunition.


            b. Records and information relating to potential witnesses that may have observed

               SHADE in possession of a firearm or ammunition, such as at a range;


       2.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, "COMPUTER"):


            a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usemames and passwords, documents,

               browsing history, user profiles, email, email contacts, "chat," instant messaging

               logs, photographs, and correspondence;


            b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence
Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 21 of 23 PAGEID #: 21




          of the presence or absence of security software designed to detect malicious

          software;


     c. evidence of the lack of such malicious software;


     d. evidence indicating how and when the computer was accessed or used to

          determine the chronological context of computer access, use, and events relating

          to crime under investigation and to the computer user;


     e. evidence indicating the computer user's state of mind as it relates to the crime

          under investigation;


     f.   evidence of the attachment to the COMPUTER of other storage devices or similar

          containers for electronic evidence;


     g. evidence of counter-forensic programs (and associated data) that are designed to

          eliminate data from the COMPUTER;


     h. evidence of the times the COMPUTER was used;


     1.   passwords, encryption keys, and other access devices that may be necessary to

          access the COMPUTER;


     J.   documentation and manuals that may be necessary to access the COMPUTER or

          to conduct a forensic examination of the COMPUTER;




                                           2
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 22 of 23 PAGEID #: 22




           k. records of or information about Internet Protocol addresses used by the

                COMPUTER;


           1.   records of or information about the COMPUTER's Internet activity, including

                firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"

                web pages, search terms that the user entered into any Internet search engine, and

                records of user-typed web addresses;


           m. contextual information necessary to understand the evidence described in this

                attachment.


       As used above, the terms "records" and "information" includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).


       The term "computer" includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term "storage medium" includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
                                                 3
    Case: 2:19-mj-00231-EPD Doc #: 1 Filed: 03/20/19 Page: 23 of 23 PAGEID #: 23




       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review any information removed from 212 Harborview Drive, Thornville, Ohio

43076 in order to locate the things particularly described in this Warrant.




                                                 4
